Citation Nr: 0843079	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-33 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from June 1950 to June 1954 
and from July 1954 to July 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The veteran and his spouse 
provided videoconference hearing testimony before the 
undersigned acting Veterans Law Judge in July 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's current sensorineural hearing loss is 
related to working with jet engines in service.  

2.  The veteran current tinnitus is related to working with 
jet engines in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  The criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claims are being granted, any deficiencies to 
date in VA's duties to notify or to assist the veteran are 
harmless.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).  

The veteran worked in a jet engine test cell in service and 
had training in service as a jet engine block test mechanic.

The veteran's service medical records are silent for 
reference to hearing loss and tinnitus.  

His hearing was found to be normal on service discharge 
examination in June 1958.  His hearing was found to be normal 
but was tested only by voice testing on VA examination in 
March 1964.

A sensorineural hearing loss disability meeting the 
definition of 38 C.F.R. § 3.385 is first shown in a July 2004 
private medical record, and the veteran first reported 
tinnitus in October 2004.  On VA evaluation in April 2005, he 
reported first having tinnitus about 20 years ago.   

A VA examiner in April 2005 opined that the veteran's 
sensorineural hearing loss and tinnitus were less likely than 
not caused by or a result of acoustic trauma the veteran had 
in service.  He noted the veteran's June 1958 service 
discharge examination report which showed hearing thresholds 
within normal limits from 500 to 8000 Hertz.  

B. J. Kiedrowski, M.D. indicated in November 2005 that the 
veteran was a long time patient of his who had worked on jet 
engines during service.  Dr. Kiedrowski suspected that there 
was a reasonable probability that the veteran lost some of 
his hearing from his prior work on jet engines.  

In January 2006, P.M. Kane, M.D., an otolaryngologist, 
indicated that he believed the veteran's hearing loss was 
related to years in service when the veteran worked with 
aircraft engines.  In July 2008, Dr. Kane indicated that the 
veteran had moderate to profound hearing loss with tinnitus, 
and that it dated back to his time in service and was as 
likely as not related to being an aircraft mechanic during 
service.  

The VA examiner in April 2005 felt that the veteran's hearing 
loss and tinnitus were not related to service because his 
hearing was normal on service discharge examination in June 
1958.  Drs. Kiedrowski and Kane have opined that the veteran 
has current hearing loss and tinnitus which are related to 
working on jet engines in service.  There is no dispute that 
the veteran worked on jet engines in service.  The Board 
finds that there is a reasonable doubt as to whether the 
veteran's hearing loss and tinnitus are related to his 
working on jet engines in service.  Reasonable doubt is 
resolved in his favor, and service connection will be 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.  

Service connection for tinnitus is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


